United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 27, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-11102
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RICKY DONNELL PRICE,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:92-CR-63-1
                       --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ricky Donnell Price appeals from the judgment of the

district court revoking his four concurrent terms of supervised

release, imposing new terms of imprisonment, and imposing new

terms of supervised release.   Price contends that the district

court lacked authority under FED. R. CRIM. P. 35 to correct the

judgment sua sponte.   Price challenges the correction of the

judgment to reduce his terms of imprisonment on two counts from

24 months to 23 months and his terms of supervised release from

24 months to 13 months.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-11102
                                 -2-

     The district court’s corrected judgment imposed a legally

correct sentence following the revocation of supervised release.

See Johnson v. United States, 529 U.S. 694, 705-07, 712-13

(2000).   Moreover, the corrected judgment benefitted Price by

reducing his sentence on the two counts at issue in this appeal.

Any possible error by the district court in correcting the

judgment was harmless.    See United States v. Munoz, 150 F.3d 401,

412-13 (5th Cir. 1998).

     AFFIRMED.